Burns, P. J.
Defendant appeals from an order denying his motion for new trial which raised an objection to instructions on possible damages.
Defendant had two previous opportunities to apprise the court of the allegedly objectionable nature of the court’s instructions. Prior to closing oral arguments the judge, sitting in chambers, noted that plaintiff’s requested instructions were ambiguous, and consequently he clearly indicated that he intended to submit the conflicting claims concerning damages as a question of fact; defendant did not object to this proposal at that time. After the court so instructed the jury, counsel failed to make known his objection to the court’s instructions pertaining to the computation of damages as required by GCR 1963, 516.2. Defendant’s sole assignment of error was untimely.
The verdict of the jury was within the limits of the court’s instructions and the evidence.
Affirmed. Costs to plaintiff-appellee.
Holbrook and Peterson, JJ., concurred,